Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation the contact layer “in direct contact with a source metallization” recited in Claim 1 is not supported by the specification as originally filed. The specification originally filed shows the contact layer 410 is electrically connected to the source metallization 310 through a connection line, but they are not in direct contact. Claims 2-7 depend upon Claim 1.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-5 rejected 35 U.S.C. 103 as being unpatentable over Tamaki (U.S. Patent Pub. No. 2013/0037852) of record, in view of Mihaila (U.S. Patent Pub. No. 2018/0212071) of record, in view of Weyers (U.S. Patent Pub. No. 2018/0090479).
	Regarding Claim 1
	FIG. 4 of Tamaki discloses a semiconductor device, comprising: a silicon carbide [0252] body (2) comprising a transistor cell region (4) and an idle region (21), wherein the transistor cell region comprises transistor cells [0085, 0118], and 10the idle region is devoid of transistor cells and comprises: a transition region between the transistor cell region and a side surface of the silicon carbide body, a gate pad region (7W, FIG. 7), and a diode structure (pn) comprising at least one of a merged 15pin Schottky diode structure or a merged pin heterojunction diode structure in at least one of the transition region or the gate pad region [0233], an ohmic contact (18), in at least one of the transition region or the gate pad region, comprising: a shielding region (10p) of the diode structure, and a second portion of the metal [0061] contact layer (30), in at least one of the transition region or the gate pad region, over the shielding region, wherein the source electrode is a metal [0113].
Tamaki fails to disclose “a Schottky contact or a heterojunction, in at least one of the transition region or the gate pad region, comprising: a doped diode region, comprising an n-type region, of the diode structure, and a first portion of a contact layer, in at least one of the transition region or the gate pad region, over the doped diode region comprising an n-type region, wherein the contact layer in the idle region comprises metal and is concurrently (i) in contact with the doped diode region, comprising the n-type region, and (ii) in direct contact with a source metallization”.
	FIG. 2 of Mihaila discloses a similar semiconductor device, comprising: an ohmic contact and a diode structure comprising a Schottky contact or a heterojunction, in at least one of the transition region or the gate pad region [0048], wherein the diode structure comprises a doped diode region (55), comprising an n-type region [0048], of the diode structure, and a first portion of a contact layer (61), in at least one of the transition region or the gate pad region, over the doped diode region; the ohmic contact comprises a shielding region (56) of the diode structure, and a second portion of the contact layer, wherein the contact layer in the idle region comprises metal [0048] and is in contact with the doped diode region.
20	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tamaki, as taught by Mihaila. The ordinary artisan would have been motivated to modify Tamaki in the above manner for purpose of increasing surge current capability (Para. 10 of Mihaila).
Tamaki as modified by Mihaila fails to explicitly disclose “the contact layer in the idle region comprises metal and is concurrently (i) in contact with the doped diode region, comprising the n-type region, and (ii) in direct contact with a source metallization in the transistor cell region”.
	FIG. 7 of Weyers discloses a similar semiconductor device, comprising: a silicon carbide [0085] body comprising a transistor cell region and an idle region, wherein the contact layer (vertical wire under 440) in the idle region comprises metal [0078] and is concurrently (i) in contact with the doped diode region (456), comprising the n-type region (although FIG. 7 shows 456 is a p-type region, one of ordinary skill would understand it can be a n-type region [0102]), and (ii) in direct contact with a source metallization (440). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tamaki, as taught by Weyers. The ordinary artisan would have been motivated to modify Tamaki in the above manner for purpose of improving reliability and durability (Para. 3 of Weyers)

	Regarding Claim 3
	FIG. 7 of Weyers discloses the doped diode region, comprising the n-type region (although FIG. 7 shows 456 is a p-type region, one of ordinary skill would understand it can be a n-type region [0102]), is adjacent a first side of the contact layer (vertical wire under 440) and the source metallization (440) is adjacent a second side of the contact layer, wherein the first side is different than the second side.
	
	Regarding Claim 4
	FIG. 26 of Tamaki discloses a junction termination region surrounding the transistor cell region (4), wherein a lateral extension of the junction2018P50367 US32 termination region defines an inner transition area of the transition region and wherein the diode structure is formed in the inner transition area.
	
	Regarding Claim 5
	FIG. 7 of Weyers discloses the contact layer connects the doped diode region, comprising the n-type region, to the source metallization (440).

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Tamaki, Mihaila and Weyers, in view of Okumura (U.S. Patent Pub. No. 2013/0175549).
	Regarding Claim 2
	Tamaki as modified by Mihaila and Weyers discloses Claim 1. 
Tamaki as modified by Mihaila and Weyers fails to explicitly disclose “the metal of the contact laver comprises at least one of Ti, TiN, Ta, TaN, W, Mo, MoN, Ni or NiAl”.
	FIG. 2 of Okumura discloses a similar semiconductor device, comprising: a metal contact laver (28), wherein the metal of the contact laver comprises at least one of Ti, TiN, Ta, TaN, W, Mo, MoN, Ni or NiAl [0074]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tamaki, as taught by Okumura. The ordinary artisan would have been motivated to modify Tamaki in the above manner for purpose of forming a diffusion barrier (Para. 74 of Okumura).

Claims 6-18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Tamaki, Mihaila and Weyers, in view of Yamaguchi (U.S. Patent Pub. No. 2003/0222327) of record.
	Regarding Claim 6
	Tamaki as modified by Mihaila and Weyers discloses Claim 4. 
Tamaki as modified by Mihaila and Weyers fails to disclose “a gate wiring line formed on a first surface of the silicon carbide body in the inner transition area, and an interlayer dielectric separating the gate wiring line and 15the diode structure”.
	FIG. 27 of Yamaguchi discloses a similar semiconductor device, comprising: a gate wiring line (117) formed on a first surface of the silicon carbide body in the inner transition area, and an interlayer dielectric (126) separating the gate wiring line and 15the diode structure [0125]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tamaki, as taught by Yamaguchi. The ordinary artisan would have been motivated to modify Tamaki in the above manner for purpose of forming a switching element for electric power (Para. 3 of Yamaguchi).

	Regarding Claim 7
	FIG. 20 of Yamaguchi discloses a source wiring line (38a) formed on a first surface of the silicon carbide body in the inner transition area.

	Regarding Claim 8
	FIG. 4 of Tamaki discloses a semiconductor device, comprising: a silicon carbide [0252] body (2) comprising a central region and a transition region (FIG. 2), wherein the central region comprises a transistor cell region (4) and a 25gate pad (7W, FIG. 7) region, and the transistor cell region comprises transistor cells [0085, 0118], and the transition region is devoid of transistor cells, is positioned between the central region and a side surface of the silicon carbide body, and comprises a junction 30structure comprising a Schottky contact or a heterojunction [0233], wherein the source electrode is a metal [0113].
Tamaki fails to disclose “a Schottky contact or a heterojunction, in the transition region, comprising: a doped diode region, comprising an n-type region, of the junction structure, and a contact layer, in the transition region, over the doped diode region comprising an n-type region, wherein the contact layer in the idle region comprises metal and is concurrently (i) in contact with the doped diode region, comprising the n-type region, and (ii) in direct contact with a connection layer that is electrically connected to a source metallization in the transistor cell region”.
	FIG. 2 of Mihaila discloses a similar semiconductor device, comprising: a Schottky contact [0048] or a heterojunction, in the transition region (57), comprising: a doped diode region (55), comprising an n-type region [0048], of the junction structure, and a contact layer (61), in the transition region, over the doped diode region, wherein the contact layer in the idle region comprises metal [0048] and is in contact with the doped diode region.
20	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tamaki, as taught by Mihaila. The ordinary artisan would have been motivated to modify Tamaki in the above manner for purpose of increasing surge current capability (Para. 10 of Mihaila).
Tamaki as modified by Mihaila fails to explicitly disclose the metal contact layer is in direct contact with a connection layer that is electrically connected to a source metallization in the transistor cell region”.
	FIG. 2 of Yamaguchi discloses a similar semiconductor device, comprising: a metal contact layer (48) is in direct contact with a connection layer that is electrically connected to a source metallization (38) in the transistor cell region. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tamaki, as taught by Yamaguchi. The ordinary artisan would have been motivated to modify Tamaki in the above manner for purpose of forming a switching element for electric power (Para. 3 of Yamaguchi).

	Regarding Claim 9
	FIG. 2 of Mihaila discloses the contact layer (61) formed on a first surface of the silicon carbide body.

	Regarding Claim 10
	FIG. 2 of Tamaki discloses a junction termination region surrounding the central region, wherein a lateral extension of the junction termination region defines an inner transition area.

	Regarding Claim 11
	FIG. 2 of Tamaki discloses the junction structure is formed in the inner transition area.

	Regarding Claim 12
	FIG. 27 of Yamaguchi discloses a gate wiring line (117) formed on a first surface of the silicon carbide body in the inner transition area [0125]. 
	
	Regarding Claim 13
	FIG. 27 of Yamaguchi discloses an interlayer dielectric (126) formed between the gate wiring line and the junction structure.

	Regarding Claim 14
	FIG. 20 of Yamaguchi discloses a source wiring line (38a) formed on a first surface of the silicon carbide body in an inner transition area of the transition region.
	
	Regarding Claim 15
	FIG. 20 of Yamaguchi discloses a portion of the source wiring line (38a) forms a contact layer of the junction structure.

	Regarding Claim 16
	FIG. 4 of Tamaki discloses a semiconductor device, comprising: a silicon carbide [0252] body (2) comprising a transistor cell region (4) and an idle region (21), wherein the transistor cell region comprises transistor cells [0085, 0118], and 10the idle region is devoid of transistor cells and comprises: a transition region between the transistor cell region and a side surface of the silicon carbide body, a gate pad (7W, FIG. 7) region, and a junction structure in at least one of the transition 5region or the gate pad region, wherein the junction structure comprises a Schottky contact or a heterojunction [0233], wherein the source electrode is a metal [0113].
Tamaki fails to disclose “a Schottky contact or a heterojunction, in at least one of the transition region or the gate pad region, comprising: a doped diode region, comprising an n-type region,  of the junction structure, and a contact layer, in at least one of the transition region or the gate pad region, over the doped diode region, comprising an n-type region,, wherein the contact layer in the idle region comprises metal and is concurrently (i) in contact with the doped diode region, comprising the n-type region, and (ii) electrically connected to a source metallization in the transistor cell region”.
	FIG. 2 of Mihaila discloses a similar semiconductor device, comprising: a Schottky contact [0005] or a heterojunction, in at least one of the transition region or the gate pad region, comprising: a doped diode region (55), comprising an n-type region [0048],  of the junction structure, and a contact layer (61), in at least one of the transition region (57) or the gate pad region, over the doped diode region; the ohmic contact comprises a shielding region (56) of the diode structure, and a second portion of the contact layer, wherein the contact layer in the idle region comprises metal [0048] and is in contact with the doped diode region.
20	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tamaki, as taught by Mihaila. The ordinary artisan would have been motivated to modify Tamaki in the above manner for purpose of increasing surge current capability (Para. 10 of Mihaila).
Tamaki as modified by Mihaila fails to explicitly disclose the metal contact layer is in direct contact with a source wiring that is electrically connected to a source metallization in the transistor cell region”. 
	FIG. 2 of Yamaguchi discloses a similar semiconductor device, comprising: a metal contact layer (48) is in direct contact with a source wiring that is electrically connected to a source metallization (38) in the transistor cell region. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tamaki, as taught by Yamaguchi. The ordinary artisan would have been motivated to modify Tamaki in the above manner for purpose of forming a switching element for electric power (Para. 3 of Yamaguchi).

	Regarding Claim 17
	FIG. 2 of Tamaki discloses the junction structure is positioned in the transition region.

	Regarding Claim 18
	FIG. 2 of Tamaki discloses the junction structure is positioned in the gate pad region.
	
	Regarding Claim 20
	FIG. 2 of Mihaila discloses the junction structure comprises the Schottky contact. 

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Tamaki, Mihaila and Yamaguchi, in view of Gammon (U.S. Patent Pub. No. 2011/0062450) of record.
	Regarding Claim 19
	Tamaki as modified by Mihaila and Yamaguchi discloses Claim 16. 
Tamaki as modified by Mihaila and Yamaguchi fails to disclose “the junction structure comprises the heterojunction”.
	FIG. 14 of Gammon discloses a similar semiconductor device, wherein the junction structure comprises the heterojunction [0097]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tamaki, as taught by Gammon. The ordinary artisan would have been motivated to modify Tamaki in the above manner for purpose of improving performance of SiC device (Para. 5 of Gammon)

Response to Arguments
Applicant’s arguments with respect to Claims 1, 8 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892